Ekwall, Judge:
This is a protest directed against the refusal of the collector of customs at the port of New York to reliquidate an entry of merchandise in conformity with the judgment of this court rendered upon a petition for the remission of additional duties under section 489, Tariff Act of 1930. The facts as they appear from the record are as follows:
The plaintiff herein in making entry failed to include an item representing export duty in his entered value. The appraiser found the item was properly a part of the entered value and upon appeal to reappraisemént that action was sustained (Reap. Dec. 4659).
Thereafter the importer, the plaintiff herein, attempted to file a petition for remission with the collector. He was advised by the customs authorities that such petition was not in the proper form and not properly filed and further that if he would call at either the collector’s office or the office of the clerk of the Customs Court, the proper form and method of filing a petition would be explained to him.
The importer apparently misunderstood this advice and failed to take 'advantage of it within the time allowed by the statute for filing of petitions for remission. However, he did file a petition with the court at a later date, which was granted- (Abstract 45414). More than a year after this decision of the court was rendered, the Government filed a motion to vacate and set aside the judgment rendered and that a new judgment be entered dismissing the petition. The court denied the motion on the ground that it was filed too late in that the court no longer had jurisdiction over the subject matter, and in the order denying the motion stated that the collector’s failure to reliquidate was proper. (See C. D. 671.)
From the statements of the plaintiff at the hearing of the instant protest it is apparent that the customs officials attempted to assist him in filing his petition for remission but that he had no attorney and misunderstood the advice given him. While such a situation is unfortunate there is no relief that can be granted under the circumstances. We are therefore constrained to overrule the protest.
Judgment will be rendered for the defendant.